Citation Nr: 1213372	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO. 04-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 to July 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a video conference hearing conducted in February 2005. He also testified most recently at a video conference hearing before the undersigned Veterans Law Judge in January 2012. Transcripts of these hearings are contained in the claims file. The Board previously remanded the appealed issue in January 2006 and September 2008 for additional notice or development, and the issue now returns to the Board for further review.
 
Issues previously on appeal were entitlement to service connection for a cervical spine disability (characterized as a neck injury) and whether new and material evidence has been presented sufficient to reopen a claim for service connection for lumbar strain. These issues were resolved by the RO's September 2009 decision granting service connection for degenerative disk disease of the cervical spine, and service connection for degenerative disk disease of the thoracolumbar spine. The Veteran's authorized representative in a July 2010 Informal Hearing Presentation sought to raise issues of entitlement to higher initial evaluations for these newly service connected disabilities as if they were still the subject of appellate review, based on the issues of service connection having been before the Board for appellate review. However, only the issues of service connection were the subject of appeal before the Board, and those issues were resolved by the September 2009 RO rating action; downstream issues of initial rating were neither then nor now perfected for appellate review. 38 C.F.R. § 20.202 (2011). The RO is the appropriate venue for submission of a notice of disagreement with the initial rating assigned. 38 C.F.R. § 19.26(b) (2011). Hence, a statement within an Informal Hearing Presentation submitted to the Board does not meet that requirement, and the Board accordingly does not take jurisdiction now even for the limited purpose of remanding to require the RO to issue a Statement of the Case (SOC). See Godfrey v. Brown, 7 Vet. App. 398 (1995) and Manlincon v. West, 12 Vet. App. 238 (1999). See also 38 C.F.R. § 19.9(a) (2000) (stipulating that, if correction of a procedural defect is essential for a proper appellate decision, the Board shall remand the case to the agency of original jurisdiction and specify the action to be undertaken). The Board accordingly refers to the RO issues of whether an appeal has been properly raised with the RO's initial ratings assigned with the grant of service connection for degenerative disk disease of the cervical spine, and service connection for degenerative disk disease of the thoracolumbar spine. 

The reopened issue of entitlement to service connection for bilateral pes planus as a merits-based claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By an October 1980 rating action the RO denied the claim for service connection for bilateral pes planus. The Veteran failed to perfect an appeal as to that claim. 

2. The evidence added to the record since the October 1980 RO decision denying service connection for bilateral pes planus relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1. The October 1980 rating decision which denied service connection for bilateral pes planus is final. 38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received since the last final decision denying service connection for bilateral pes planus, and the claim is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim to reopen. 


II. General Laws and Regulations Governing
Claims for Service Connection, Including
Based on Aggravation of Pre-Service (Preexisting) Disability

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306(a) (2011). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 


III. Request to Reopen Claim for Service Connection for
Bilateral Pes Planus

The Veteran was previously denied service connection for bilateral pes planus by an October 1980 RO rating action based on the condition being a congenital abnormality that existed prior to service. The Veteran in November 1980 timely submitted a notice of disagreement with that denial, but failed to perfect his appeal within the allotted interval following the RO's issuance of a Statement of the Case (SOC) in November 1980, and the RO decision accordingly became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2011).

At his hearing before the undersigned in January 2012, while the Veteran conceded that he had flat feet prior to service, he asserted that they became symptomatic in service and had grown worse up to the present time. Service records do include treatment for pes planus, including prescribed orthotics. There is a considerable time interval from service until records in recent years reflecting any difficulty with pes planus. However, obtained VA treatment records in November 2008 and December 2008 do reflect current disability associated with pes planus. 

The November 2008 VA podiatry treatment record informs of foot pain including with increased weight bearing, with the Veteran reporting success in the past with shoe inserts. The examiner found some over pronation with loading of the forefoot, as well as flat foot supported by x-rays. The examiner assessed flat foot and generalized foot pain. Rigid custom orthotics were prescribed. The December 2008 treatment reflected a fitting for the custom orthotics. 

The Board finds that the 2008 treatment records, taken together with the Veteran's recent testimony, provide new evidence potentially linking current pes planus disability to service, including treated pes planus in service as documented by service records. The identified current disability and testimony reflecting ongoing dysfunction constitutes new evidence material to the claim, relating to the unestablished fact of development or aggravation of pes planus in service, and raising a reasonable possibility of substantiating the claim for service connection for bilateral pes planus. Accordingly, reopening of the claim for service connection for bilateral pes planus is warranted. 38 C.F.R. § 3.156. 


ORDER

The claim for service connection for bilateral pes planus is reopened, and to this limited extent the claim is granted. 


REMAND

The Veteran's service enlistment examination in December 1976 noted bilateral pes planus. Thus the presence of the disability as a preexisting condition may reasonably be satisfied as noted on entrance into service, with the presumption of soundness not applying. 38 U.S.C.A. § 1111 (West 2002). Thus is presented a question of whether preexisting pes planus was aggravated in service, or whether disabling pes planus had its onset in service. 38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Veteran's testimony at his January 2012 hearing before the undersigned, taken together with the balance of the evidence of record inclusive of service records of treatment for symptomatic pes planus and records in 2008 of treatment for pes planus, present an indication of potential link between in-service disability and current disability associated with pes planus. Under such circumstances, the Board believes that a VA examination is warranted to address the likelihood that the Veteran's bilateral pes planus was aggravated in service. As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). A VA examination addressing the issue has not yet been afforded the Veteran. 


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for bilateral pes planus based on aggravation of pre-existing disability. 

2. Thereafter, afford the Veteran a VA examination by a qualified medical specialist in disabilities of the feet to address his claimed bilateral pes planus, and any superimposing conditions, including questions of onset or aggravation during the Veteran's service from January 1977 to July 1980. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following: 

a. Review the claims file, including a copy of this Remand. Note the records documenting examinations, assessments, and treatments for conditions of the feet, to include documentation in service and post service. Observe the finding of pes planus upon service enlistment examination in December 1976, but also note the records of treatment for symptomatic pes planus in service. Note the Veteran's lay assertions of symptomatic pes planus following service, including testimony in recent years of worsening disability. Also note VA examination and treatment records, and any statements by private medical practitioners. 

b. Conduct an examination of the Veteran, and based on that examination and review of the record, identify current bilateral pes planus and associated pathology. 

c. Regarding the Veteran's bilateral pes planus, provide an opinion whether this constitutes a congenital or developmental defect, as opposed to a congenital disease. If it is a defect, opine whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability. The examiner should then opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the superimposed disability developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

d. If the examiner considers the Veteran's bilateral pes planus to be a disease rather than a congenital or developmental defect, then the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral pes planus, having existed prior to service, was aggravated (permanently increased in severity) during service; OR, in the alternative, whether such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability). 

e. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed pes planus. 

f. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g. Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

h. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

3. Thereafter, readjudicate the remanded claim de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


